Name: 88/521/EEC: Council Decision of 14 October 1988 adopting specific research programmes to be implemented by the Joint Research Centre for the European Economic Community (1988 to 1991)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  environmental policy
 Date Published: 1988-10-20

 Avis juridique important|31988D052188/521/EEC: Council Decision of 14 October 1988 adopting specific research programmes to be implemented by the Joint Research Centre for the European Economic Community (1988 to 1991) Official Journal L 286 , 20/10/1988 P. 0029 - 0032*****COUNCIL DECISION of 14 October 1988 adopting specific research programmes to be implemented by the Joint Research Centre for the European Economic Community (1988 to 1991) (88/521/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130Q (2) thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, in adopting Decision 87/516/Euratom, EEC (4), as amended by Decision 88/193/EEC, Euratom (5), concerning the framework programme for Community activities in the field of research and technological development (1987 to 1991), the Council acknowledged the importance of activities relating to the environment, industrial safety, the science and technology of advanced materials, technical standards, measurement methods and reference materials; Whereas the Joint Research Centre (JRC) as an integral component of the Community's R & D strategy defined in the framework programme must retain its institutional role of providing the Commission with neutral and independent scientific and technical support in the implementation of Community policies; Whereas, whilst contributing to the general objective of strengthening the scientific and technological basis of European industry and encouraging it to become more competitive at international level, the JRC has as one of its tasks, in accordance with its terms of reference and on the basis of its technical expertise, to advise the Commission when laying down technical regulations and standards for the development and application of new technologies, on the environmental compatibility of such technologies and their possible negative effects on the quality of life; Whereas, for the period covered by this Decision, the implementation of the specific research programmes will continue to be the JRC's predominant task, although the use of other forms of action will occupy an increasingly important part in the JRC's activity; Whereas the JRC is in a position to contribute to the process of reducing the gap in technological development between the different parts of the Community and thereby to contribute to the strengthening of its economic and social cohesion; Whereas it is therefore appropriate that the JRC should develop and strengthen its collaboration with research institutes in the Member States; Whereas it is important to provide for the adequate dissemination of the results of the JRC's specific research programmes, whilst having due regard for the necessity to safeguard the Community's technological achievements and industrial property rights in respect of the results of research; Whereas, in particular, the European Parliament and the Council should be kept well informed of the JRC's activities; Whereas the role of the board of governors of the JRC will be strengthened by the Commission to enable the board to play a more effective part in the future organization of the Centre, its staff and financial management, and in the implementation of its research programmes; Whereas the Scientific and Technical Research Committee (Crest) has expressed its opinion, HAS ADOPTED THIS DECISION: Article 1 1. This Decision, which sets out the research activities of the Joint Research Centre (JRC) for the period 1988 to 1991, is hereby adopted with effect from 1 January 1988. 2. The research activities referred to in paragraph 1 are the implementation of the Community framework programme in research and technological development set out in Decision 87/516/Euratom, EEC, by means of specific research programmes and preparatory research. 3. The scientific and technical content of the specific research programmes referred to in paragraph 2 is outlined in Annex A. Article 2 The funds estimated as necessary for the execution of the activities referred to in Article 1 (2) amount to 251,7 million ECU, including expenditure on a staff of 690, reducing to 663 in 1991. A breakdown of the amount of 251,7 million ECU between the various specific programmes to be executed is given in Annex A. Article 3 The Commission, assisted by the board of governors of the JRC, shall be responsible for carrying out this Decision and, to this end, shall call upon the services of the JRC. The Commission shall decide on the terms of reference of the board of governors. The Commission shall ensure, in cooperation with the board of governors, that periodic consultation be maintained with the relevant management and coordination advisory committees or equivalent committees with a view to ensuring coordination and consistency of approach between shared-cost actions and JRC activities in the same areas. Article 4 The research work implemented by the JRC pursuant to this Decision shall be evaluated by a panel of independent external experts set up by the Commission after consulting the board of governors. The evaluation will cover the scientific, technical and economic results of research undertaken, its user-relevance, and its contribution to the overall objectives of Community research and development policy. The evaluation will also cover the impact of the administrative and financial restructuring of the JRC and of the new system for monitoring the special and general costs of the institutes. The evaluation will be carried out having regard to the programme objectives set out in Annex B to this Decision and in conformity with the provisions of Article 2 (2) of Decision 87/516/Euratom, EEC. The evaluation shall be submitted by the Commission to the European Parliament and the Council, together with the opinion of the board of governors of the JRC, at the end of 1989 and at the end or the period covered by this Decision. Article 5 The Commission shall each year before 31 March submit to the European Parliament and the Council a report on the implementation of this Decision. This report shall be accompanied by the observations of the board of governors. The board of governors may also submit through the Commission to the European Parliament and the Council a separate report on any aspect of the implementation of this Decision. Article 6 This Decision is addressed to the Member States. Done at Luxembourg, 14 October 1988. For the Council The President V. PAPANDREOU (1) OJ No C 137, 27. 5. 1988, p. 2. (2) OJ No C 94, 11. 4. 1988, p. 74 and Decision of 14 September 1988 (not yet published in the Official Journal). (3) OJ No C 80, 28. 3. 1988, p. 23. (4) OJ No L 302, 24. 10. 1987, p. 1. (5) OJ No L 89, 6. 4. 1988, p. 35. ANNEX A SPECIFIC COMMUNITY RESEARCH PROGRAMMES (1988 TO 1991) OF THE JOINT RESEARCH CENTRE BREAKDOWN OF THE AMOUNT DEEMED NECESSARY OF 251,7 MILLION ECU 1.2,3 // // (million ECU) 1.2.3 // // // // 1. Quality of life // // // 1.3. Environment // // 146,0 (1) // - Environmental protection // 77,0 // // - environmental chemicals (ECDIN) // // // - genetically engineered substances // // // - air pollution // // // - quality of water // // // - chemical wastes // // // - environmental studies for the Mediterranean basin // // // - European monitoring network // // // - food and drug analysis // // // - Application of remote-sensing techniques // 36,5 // // - monitoring of land resources and their use // // // - monitoring the marine environment // // // - advanced techniques // // // - Industrial harzards // 32,5 // // - safety and reliability assessment // // // - risk management // // // - human factors in high-risk prevention and management // // // - uncontrolled reactions // // // - risk of transport of dangerous products on a European scale // // // 3. Modernization of industrial sectors // // // 3.2. Science and technology of advanced materials // // 60,5 (1) // - Advanced materials // 60,5 // // - properties, performance, determining characteristics improving structural materials // // // - properties, performance, determining characteristics and innovation of functional materials // // // - modulation of surface properties; introduction of surface treatment for improved performance // // // - data and information management for advanced materials // // // 3.4. Technical standards, measurement methods and reference materials // // 45,2 (1) // - Reference methods, reliability of structures // 34,6 // // - reaction wall // // // - reliability modelling of structures // // // - Reference methods for non-nuclear energies // 10,6 // // - photovoltaic systems // // // - solar systems and energy saving // // // Total // // 251,7 (1) These amounts, which relate to activities and subdivisions of activities contained in the framework programme of Community R & TD (1987 to 1991) are considered to be the 'amounts deemed necessary' for the relevant specific research programmes to be implemented by the JRC during the period 1988 to 1991. An amount equivalent to 5 % of these amounts deemed necessary may be used for preparatory research. ANNEX B PROGRAMME OBJECTIVES The JRC specific research programmes related to the EEC Treaty are concentrated on two main lines of action of the framework programme for Community activities in the field of research and technological development. These lines are: - quality of life (environment), - modernization of industrial sectors (science and technology of advanced materials, technical standards, measurement methods and reference materials). The specific research programmes will contribute to: - the generation of scientific knowledge in the fields of environmental protection and industrial safety as necessary for the implementation of the Community environment policy and of the Community consumer protection policy and for their further development. This will be implemented through research on environmental protection, on industrial hazards and on the application of remote sensing techniques. This research will be conducted through the joint drawing up of reference measurement methods and analysis techniques, the collection and dissemination of data, the conduct of several collaborative Community-wide projects and the operation of both existing and new experimental facilities of Community interest, - ensuring that the manufacturing industries of the Community have better access to a range of advanced materials and that these materials are produced by cost-effective means and incorporated in high-performance components and in particular by establishing improved methods for the characterization of advanced materials, by performance assessment techniques, by data collection and dissemination, including a data bank to be made publicly available, and through the operation of experimental facilities of Community-wide interest, - the scientific and technical knowledge necessary for further harmonization and standardization notably in the industrial and energy fields by research on reference methods, reliability of structures and reference methods in non-nuclear energies. This will include the construction of a new facility for examining the reliability of structures and the operation of this and existing experimental facilities of Community-wide interest, establishment of common methods and codes for testing, and common models for describing the behaviour of structures, mechanical systems and common methods for assessing the performance of non-nuclear energy systems, - the strengthening of the economic and social cohesion of the Community. This will be achieved through the exchange schemes for scientific and technical personnel from the public and private sectors in all Member States to the JRC and vice-versa for at least 120 persons, and through a scheme of associated laboratories fostering a close and permanent collaboration between these laboratories and the JRC, in particular with laboratories in Member States and their regions most interested in this scheme, - the enhancement of the relevance of the JRC scientific venture in ensuring specific users for its expected results, - increasing the scientific consensus on environmental and safety issues, in associating national laboratories, universities and industry to the JRC specific research programmes through technical meetings, exchange of personnel and, where possible, through the drawing-up of common studies and common projects, - increasing industrial competitivity in accelerating technology transfer from JRC specific research programmes to industry, notably in implementing these programmes, when possible, in the framework of industrial cooperation, where exchange of personnel will be a vital component of the association.